LANDRIEU, Judge,
concurring in part and dissenting in part.
I concur in part and respectfully dissent in part.
I join with the majority in affirming defendant’s conviction. However, I would vacate the sentence and remand the matter to the trial court for re-sentencing.
The sentence of six years imposed by the trial court is twice the maximum sentence recommended by the sentencing guidelines and represents a gross deviation not supported by the record.
*864The only fact in the record that could support such a deviation is defendant’s possession of a dangerous weapon. That, of course, is the very offense of which he was convicted and has been taken into consideration by the sentencing guidelines in establishing the recommended sentence.